           Case 1:11-cr-00166-GJH Document 177 Filed 04/07/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


UNITED STATES OF AMERICA,                        *

                                                 *
v.                                                          Crim. No.: GJH-11-166
                                                 *          Civil No.: GJH-16-1909

FREDDIE WIDENER,                                 *

                                                 *

*      *       *      *       *      *       *       *      *      *       *      *        *

                          MEMORANDUM OPINION AND ORDER

       On October 17, 2011, Freddie Widener (“Defendant” or “Petitioner”) pled guilty to

Counts Ten and Eleven of an Indictment, which charged him with Interference with Commerce

by Robbery, in violation of 18 U.S.C. § 1951 (“Hobbs Act Robbery”), and Possession of a

Firearm in Furtherance of a Crime of Violence, in violation of 18 U.S.C. § 924(c). ECF Nos. 71

and 72. Of note here, the plea agreement indicated that the Hobbs Act Robbery in Count Ten was

an attempted robbery and not a completed offense. ECF No. 72 at 2. Further, the crime of

violence serving as the predicate for Count Eleven was the attempted robbery in Count Ten. Id.

Defendant was sentenced to a term of 113-months imprisonment as to Count Ten and 120-

months imprisonment as to Count Eleven, to run consecutive to each other for a total of 233

months imprisonment. ECF No. 96 at 2.

       On June 6, 2016, Defendant filed a Motion to Vacate Judgment under 28 U.S.C. § 2255,

arguing that as a result of the Supreme Court’s decision in Johnson v. United States, 576 U.S.

591, 135 S. Ct. 2551 (2015), attempted robbery no longer qualified as a crime of violence for the

purposes of Count Eleven. ECF No. 125. After multiple supplemental motions related to ongoing
         Case 1:11-cr-00166-GJH Document 177 Filed 04/07/21 Page 2 of 2



appellate litigation on the issue, ECF Nos. 133 and 136, Defendant filed a Consent Motion to

hold the Motion to Vacate in Abeyance pending resolution of United States v. Taylor in the

Fourth Circuit, ECF No. 137.

       In Taylor, the Fourth Circuit decided that attempted Hobbs Act Robbery did not qualify

as a crime of violence for purposes of 18 U.S.C. § 924(c). 979 F.3d 203, 208 (4th Cir. 2020).

While the Government disagrees with the decision, and may seek certiorari to the Supreme

Court, at present the Fourth Circuit’s decision in Taylor is binding precedent and thus invalidates

Widener’s conviction on Count Eleven. See, e.g., United States v. Mims, Crim No. JKB-14-0245,

2021 WL 1018135, at *1 (D. Md. March 17, 2021).

       Accordingly, it is hereby ORDERED, by the United States District Court for the District

of Maryland, that:

           1. Defendant’s Motion to Vacate, ECF No. 125, is GRANTED;

           2. Defendant’s Motion to Supplement, ECF No. 136, is GRANTED;

           3. Defendant’s Motion to hold Motion in Abeyance, ECF No. 137, is MOOT;

           4. The parties shall contact chambers to schedule resentencing on Count Ten in

               Criminal Case No. 11-0166; and

           5. The Clerk SHALL CLOSE Civil Case No. 16-1909.




Date: April 7, 2021                                          __/s/________________________
                                                             GEORGE J. HAZEL
                                                             United States District Judge




                                                 2
